Name: Commission Regulation (EC) No 915/2004 of 29 April 2004 repealing certain Regulations in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  Asia and Oceania;  organisation of the legal system;  tariff policy;  Europe; NA
 Date Published: nan

 Avis juridique important|32004R0915Commission Regulation (EC) No 915/2004 of 29 April 2004 repealing certain Regulations in the milk and milk products sector Official Journal L 163 , 30/04/2004 P. 0079 - 0080Commission Regulation (EC) No 915/2004of 29 April 2004repealing certain Regulations in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country(1), and in particular Article 1(2) thereof,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(2), and in particular Articles 26(3) and 31(14) thereof,Whereas:(1) Article 14 of Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products(3) provides that for the purposes of applications for licences with advance fixing of the refund submitted under a tendering procedure opened in a non-member country, the only invitations to tender that may be considered are those issued by public agencies or bodies governed by public law appearing on the list attached to Commission Regulation (EEC) No 2730/81 of 14 September 1981 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector(4). This provision was reproduced in Article 6(1) of Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products(5), which repeals Regulation (EEC) No 2729/81. Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(6), which replaces Regulation (EC) No 1466/95, makes no further reference to Regulation (EEC) No 2730/81 and provides in Article 8 that proof that the agency is public or subject to public law will henceforth be furnished by the trader. Regulation (EEC) No 2730/81 has therefore become devoid of purpose and may be repealed.(2) Article 1(1) of Regulation (EEC) No 2931/79 provides that when agricultural products are exported which may, under agreements concluded by the Community, qualify for special treatment on importation into a third country if certain conditions are met, the competent authorities of the Member States will, on request and after appropriate checks are made, issue a document certifying that the conditions have been met. In accordance with that Regulation, Commission Regulation (EEC) No 3305/82 of 9 December 1982 laying down detailed rules for the provision of administrative assistance in connection with the export of cheeses eligible for special treatment on import into Norway(7) requires exporters to present a certificate attesting to the Community origin of the cheeses exported. Paragraph 4(1) of Annex IV to the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning certain arrangements in agriculture(8) provides that products will benefit from the Agreement upon submission of either a movement certificate EUR.1 or an invoice. Regulation (EEC) No 3305/82 may therefore be repealed since the presentation of the certificate referred to in Article 1 thereof is no longer required.(3) Commission Regulation (EEC) No 3439/83 of 5 December 1983 laying down special conditions for the export of certain cheeses to Australia(9) provides for a special certificate to be presented to the authorities of that country attesting that the Community cheeses imported have benefitted from a lower refund than those set for other destinations. With the adoption of Commission Regulation (EC) No 1776/96 of 12 September 1996 fixing the export refunds on milk and milk products(10) refunds for cheeses exported to Australia are no longer fixed and consequently Regulation (EEC) No 3439/83 has become devoid of purpose and may be repealed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulations (EEC) No 2730/81, (EEC) No 3305/82 and (EEC) No 3439/83 are hereby repealed.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 334, 28.12.1979, p. 8.(2) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(3) OJ L 272, 26.9.1981, p. 19. Regulation repealed by Regulation (EC) No 1466/95.(4) OJ L 272, 26.9.1981, p. 25. Regulation last amended by Regulation (EC) No 763/94 (OJ L 90, 7.4.1994, p. 13).(5) OJ L 144, 28.6.1995, p. 22. Regulation repealed by Regulation (EC) No 174/1999.(6) OJ L 20, 27.1.1999, p. 8. Regulation last amended by Regulation (EC) No 1948/2003 (OJ L 287, 5.11.2003 p. 13).(7) OJ L 350, 10.12.1982, p. 11. Regulation amended by Regulation (EEC) No 222/88, (OJ L 28, 1.2.1988, p. 1).(8) OJ L 109, 1.5.1993, p. 47.(9) OJ L 340, 6.12.1983, p. 7. Regulation last amended by Regulation (EEC) No 222/88.(10) OJ L 232, 13.9.1996, p. 19.